DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO patent document WO 2008/061382 to Altag (see attached English language machine translation) in view of US patent number 8,539,860 to Waseda.
Regarding claim 1:
Altag discloses:
A camshaft assembly support structure (figure 8) comprising: 
two camshaft assemblies including two shafts (shaft 5 (identified in other figure 6) within 4’ and 4”) parallel to each other (see figure 8 where the two 5 shafts are arranged parallel to each other) and a plurality of cam pieces (3) fitted on outer surfaces of the shafts (see figure 6 where the cams 3 are assembled on the outside of shafts 5); 
support members (4’ and 4”) being independent from each other (see figure 8 where there are 5 independent 4’ and 4”) and including bearings (4’ or 4”) having bearing surfaces (surfaces within 4’ and 4” that support 2), each of the support members including two of the bearings receiving the shafts (see figure 9 which shows the bearings 4’ and 4” that receive that shafts 5), respectively, each of the support members being a single member (see figure 8 where 4’ and 4” are one complete unit) so that an entire inner circumference of each of the bearings is seamless (see figure 9 where 4’ and 4” are one component resulting in one seamless bearing surface that support 2 and 2’).
Altag fails to disclose:
Positioning members including through holes in which the shafts are fitted and tightly holding the shafts, the positioning members being disposed on both sides of each of the support members to position the support members in an axial direction of the shafts with the shafts being received in the bearings.  

Waseda teaches:
	A camshaft assembly (figure 4 and also in other embodiments) that include a shaft (12) and support members (see figure 16, element 1050 and 1040). Further, the camshaft assembly includes two position members (figure 4, element 251 and 250; figure 16, elements 1030 and 1035) that further support the race /rollers or needles (230/232/235). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the race/rollers or needles (11) of Altag within the single piece/seamless support member/bearing (4’ and 4”) of Altag with the race/rollers or needles (figure 4, element 230 including position members 250 and 251; figure 16, element 1021 including position members 1030 and 1035) as taught by Waseda. This modification is a simple substitution of one known element (race/rollers or needles 11 of Altag) for another (race/rollers or needles (including position members 250/251 or 1030/1035) of Waseda) to obtain predictable results (in order to support the camshaft during rotation). Further, the combination with the Waseda has the added benefit of removing the need for surface treatment for the camshaft and reducing the cost of the camshaft (Waseda, column 8, lines 15-20). This modification would keep the single piece/seamless support member/bearing (4’ and 4”) of Altag and replace the race and needles or rollers of Altag with the race and needles or rollers of Waseda which would further include the position members 1030 and 1035 of Waseda since they are components of the race and needles or rollers in Waseda.
Regarding claim 2:
Altag discloses:
The camshaft assembly support structure according to claim 1, further comprising: 
a plurality of rod-shaped bolts (page 3, lines 85-87) having respective projecting ends (inherent in the shape of a screw which has an extended projecting portion, translation, page 3, lines 85-87); and
a cylinder head (“cylinder head”, translation, page 3, lines 84-87) having a plurality of screws holes (“threaded holes”, translation, page 3, line 84-86) therein, wherein 
the support members (4’ and 4”) have bolt through holes (6, 6’ and 6”) through which the rod-shaped bolts (“screws”, translation 3, lines 85-87) are inserted, and 
when the rod-shaped bolts (“screws”, translation 3, lines 85-87) are in the bolt holes (6, 6’ and 6”),  include projecting ends (inherent structure of screws that extend through bolt holes 6, 6’ and 6”) project from the bolt through holes so as to be screwed into screw holes (“threaded holes”, translation, page 3, line 84-86) to attach the support members to the cylinder head (translation, page 3, line 84-86).  

Regarding claim 3:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 1 by Altag and Waseda:
The camshaft assembly support structure according to claim 2, wherein positions of the screws holes (position of holes in the cylinder head that receive bolts/fastening means referenced on page 4), positions of the bolt through holes (position of holes 6, 6’ and 6”), spaces between the support members (4’ and 4”) and the positioning members (positioning members incorporated from Waseda into Altag) on the both sides of the support members (4’ and 4”) in the axial direction, and spaces between the bolts and the rod-shaped bolt (position of holes in the cylinder head that receive bolts/fastening means referenced on page 4) through holes (position of holes 6, 6’ and 6”) in the axial direction are defined to satisfy a relation expressed by 
Xd>Xa+Xb+Xc 
where Xa is a position error of each of the screw holes in the axial direction of the shafts, Xb is a position error of each of the bolt through holes in the axial direction, Xc is a space between each of the support members (4’ and 4”) and an adjacent one of the positioning members in the axial direction, and Xd is a space between each of the rod-shaped bolts and corresponding one of the bolt through holes in the axial direction (this relation must be true since all of the holes, fasteners and components align in order to assemble them and if the expression was not true in the assembly then the components would not align in order to assembly them).

Regarding claim 4:
All limitations of the claim are taught by the 35 USC 103 rejection 1 by Altag and Waseda:
The camshaft assembly support structure according to claim 1, wherein each of the cam pieces (3) fitted on the outer surfaces of the shafts (2) and one of the positioning members (positioning members incorporated from Waseda into Altag) are portions of a single solid component (since the cams 3 and the position members incorporated into Waseda into Altag are pressed onto or attached to the camshaft 2 of Waseda making one solid component since the cams, position members and shafts are fixed together making one solid component).  

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 rejection of the claims by Altag and Waseda:
The applicant has argued that the Altag reference teaches away from bearings including a plurality of parts such as split bearing shells, two-part camshaft bearing and a needle bearings. While the applicant is correct that the reference teaches away from split bearings it does not teach away from needle bearings in the cited sections. Further, the Altag reference shows in the figures (figure 7, element 11) and indicates in the specification (translation, page 3, lines 81; page 4, lines 128; page 7, lines 261-265) that needle bearings can be used in this assembly to support the camshaft. Also, the applicants arguments about divided vs undivided bearings are not persuasive since the above rejection keeps the single piece/seamless support members of Altag and only replaces the race/rollers or needles within the single piece/seamless support members of Altag with the race/needle or rollers of Waseda that further include the positioning members of Waseda. Further, Altag already includes rollers as indicated in the rejection above so the indication that the rollers/needle of Waseda could not be used in Altag is incorrect because the combination is simply replacing a structure already found within Altag for the one in Waseda. For this reason, the single piece/seamless support members of Altag remains and the above rejection still reads on the claim. For this reason, the applicants arguments is not persuasive and further the combination with Waseda (replacing one needle/roller for another) would have been obvious for the reasons indicated above.
	
Regarding the claim objections:
The applicants amendments to the claims have addressed the claim objections and for this reason they have been removed.

Regarding the 35 USC 112 claim rejection of the claims:
	The applicants amendment to the claims have addressed the claim rejections and for this reason they have been removed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746